Case 19-01069-JMM          Doc 119     Filed 03/12/20 Entered 03/12/20 16:55:57       Desc Main
                                      Document     Page 1 of 2


Holly Roark (SBN 7143)
ROARK LAW OFFICES
950 Bannock St. Ste. 1100
Boise, ID 83702
T (208) 536-3638
F (310) 553-2601
holly@roarklawboise.com

Counsel for Debtors/Debtors-in-possession


                           UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF IDAHO

In Re:                                             Bkr. Case No. 19-01069-JMM
                                                   Chapter 11
WILLIAM E. DEMPSEY, II, and
AMY D. DEMPSEY.


Debtor and Debtor in Possession.



            DEBTORS’ OBJECTION TO BRUNOBUILT, INC.’S OBJECTION TO

             HOMESTEAD EXEMPTION AND OBJECTION TO BRUNOBUILT’S

                                   STATEMENT OF NO OBJECTION

         The Debtors in the above-described Chapter 11 bankruptcy case, William E. Dempsey, II and

Amy D. Dempsey, by and through their proposed counsel, Roark Law Offices, hereby submit their
OBJECTION TO BRUNOBUILT, INC.’S OBJECTION TO HOMESTEAD EXEMPTION (Docket

No. 114) and their STATEMENT OF NO OBJECTION filed on 3/12/2020 as docket No. 118. The

deadline to respond has not passed, which is Monday, March 16, 2020. Supplemental brief to follow.

         DATED: March 12, 2020                   ROARK LAW OFFICES




                                                                 ___________ _____
                                                  Holly Roark, Counsel for Debtors/
                                                  Debtors-in-possession




            DEBTORS’ OBJECTION TO BRUNOBUILT, INC.’S OBJECTION TO HOMESTEAD
         EXEMPTION AND OBJECTION TO BRUNOBUILT’S STATEMENT OF NO OBJECTION - 1
Case 19-01069-JMM        Doc 119     Filed 03/12/20 Entered 03/12/20 16:55:57        Desc Main
                                    Document     Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 12, 2020, I filed the forgoing document electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors/Debtors-in-possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A. Faucher on behalf of creditor BrunoBuilt, Inc.: rfaucher@hollandhart.com

Brett R. Cahoon on behalf of US Trustee ustp.region18.bs.ecf@usdoj.gov

Trevor L. Hart on behalf of Washington Trust Bank: tlh@perrylawpc.com


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

See N/A

/s/ Holly Roark
________________________
Holly Roark




         DEBTORS’ OBJECTION TO BRUNOBUILT, INC.’S OBJECTION TO HOMESTEAD
      EXEMPTION AND OBJECTION TO BRUNOBUILT’S STATEMENT OF NO OBJECTION - 2
